          Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

PAUL M., 1                                                                      AMENDED
                                         Plaintiff                         DECISION AND ORDER
-vs-
                                                                           19-CV-6822 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                           INTRODUCTION

        This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”)

which denied the application of Plaintiff for Social Security Disability Insurance (“SSDI”)

benefits. Now before the Court is Plaintiff’s motion (ECF No. 8) for judgment on the

pleadings and Defendant’s cross-motion (ECF No. 10) for the same relief. For the

reasons discussed below, Plaintiff’s application is granted, Defendant’s application is

denied, and this matter is remanded to the Commissioner for further administrative

proceedings.

                                        STANDARDS OF LAW
        The Commissioner decides applications for SSI benefits using a five-step

sequential evaluation:



1 The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that, “[e]ffective
immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), in
the United States District Court for the Western District of New York, any non-government party will be
identified and referenced solely by first name and last initial.”

                                                     1
          Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 2 of 18




        A five-step sequential analysis is used to evaluate disability claims. See
        20 C.F.R. §§ 404.1520, 416.920. First, the Commissioner considers
        whether the claimant is currently engaged in substantial gainful activity. If
        he is not, the Commissioner next considers whether the claimant has a
        severe impairment which significantly limits his physical or mental ability to
        do basic work activities. If the claimant suffers such an impairment, the
        third inquiry is whether, based solely on medical evidence, the claimant
        has an impairment which is listed in the regulations [or medically equals a
        listed impairment]. Assuming the claimant does not have a listed
        impairment, the fourth inquiry is whether, despite the claimant’s severe
        impairment, he has the residual functional capacity [(“RFC”)] to perform
        his past work. 2 Finally, if the claimant is unable to perform his past work,
        the Commissioner then determines whether there is other work which the
        claimant could perform. The claimant bears the burden of proof as to the
        first four steps, while the Commissioner bears the burden at step five.

Colvin v. Berryhill, 734 F. App'x 756, 758 (2d Cir. 2018) (citations and internal quotation

marks omitted)

        An unsuccessful claimant may bring an action in federal district court to

challenge the Commissioner’s denial of the disability claim. In such an action, “[t]he

court shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social

Security, with or without remanding the cause for a rehearing.” 42 U.S.C.A. § 405(g)

(West). Further, Section 405(g) states, in relevant part, that “[t]he findings of the

Commissioner of Social security as to any fact, if supported by substantial evidence,

shall be conclusive.”



2 Residual functional capacity “is what the claimant can still do despite the limitations imposed by his
impairment.” Bushey v. Berryhill, 739 F. App'x 668, 670–71 (2d Cir. 2018) (citations omitted); see also,
1996 WL 374184, Titles II & Xvi: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P
(S.S.A. July 2, 1996).

                                                     2
         Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 3 of 18




       The issue to be determined by the court is whether the Commissioner’s

conclusions “are supported by substantial evidence in the record as a whole or are

based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir.

1998); see also, Barnaby v. Berryhill, 773 F. App'x 642, 643 (2d Cir. 2019) (“[We] will

uphold the decision if it is supported by substantial evidence and the correct legal

standards were applied.”) (citing Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) and

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether the

Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d 770, 773

(2d Cir. 1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (“[W]here an

error of law has been made that might have affected the disposition of the case, this

court cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the [administrative

law judge] [(“]ALJ[“)]. Failure to apply the correct legal standards is grounds for

reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next “examines

the record to determine if the Commissioner's conclusions are supported by substantial

evidence.” Tejada v. Apfel, 167 F.3d at 773. Substantial evidence is defined as “more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of
       review—even more so than the ‘clearly erroneous’ standard, and the
       Commissioner’s findings of fact must be upheld unless a reasonable


                                              3
         Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 4 of 18




       factfinder would have to conclude otherwise.” Brault v. Social Sec. Admin.,
       Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (emphasis in
       original). “An ALJ is not required to discuss every piece of evidence
       submitted, and the failure to cite specific evidence does not indicate that
       such evidence was not considered.” Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019)

(internal quotation marks omitted).

       In applying this standard, a court is not permitted to re-weigh the evidence. See,

Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the

ALJ's weighing of the evidence, but the deferential standard of review prevents us from

reweighing it.”); see also, Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL

1406649, at *4 (S.D.N.Y. May 8, 2007) (“The court does not engage in a de novo

determination of whether or not the claimant is disabled, but instead determines

whether correct legal standards were applied and whether substantial evidence

supports the decision of the Commissioner.”) (citations omitted).

                        FACTUAL and PROCEDURAL BACKGROUND

       The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will refer to the record only as necessary to address the errors

alleged by Plaintiff.

       Plaintiff’s medical history includes pain in the lumbo-sacral spine with sciatica

secondary to degenerative disc disease, history of coronary artery disease with

successful bypass surgery, high cholesterol, tobacco abuse, history of alcohol abuse

with resulting pancreatitis, history of brain lesion/meningioma, anxiety and depression.



                                             4
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 5 of 18




       Plaintiff also has a significant history of dependency on prescription opiates and

benzodiazepines, which he claims are needed to address his severe back pain and/or

to prevent anxiety. Tr. 275, 281, 313, 327, 346, 352-353. 384, 418, 526, 530-532.

Plaintiff’s manipulative drug-seeking behavior (through dishonesty, at times) is

referenced throughout his treatment records. See, e.g., Tr. 384, 556 (tried to get

medications in other places, while simultaneously trying to get them from primary doctor

without telling him). Plaintiff has resisted his primary care doctor’s suggestions that he

reduce his use of such medications, and treatment providers have been hesitant to

force the issue out of concern that Plaintiff’s anxiety will increase. Tr. 327, 574 (“Patient

is always in crisis so have not started tapering.”). On one occasion, Plaintiff angrily

threw a pitcher of water at a nurse because she was not getting him the medications he

wanted. Tr. 530. On other occasions Plaintiff has threatened suicide, or made a

suicidal gesture, to obtain narcotics and benzodiazepines. See, e.g., Tr. 525-526, 537,

553 (“Patient goes to great lengths to get opiates and benzodiazepines when he runs

out of his prescriptions.”). Otherwise, when Plaintiff has the medications that he wants,

he has routinely denied any intention to actually commit suicide. See, e.g., Tr. 486.

Plaintiff has been content to rely on his medications, and has rejected suggestions by

his doctors to quit smoking, lose weight, exercise and attend physical therapy and

psychotherapy.

       Treatment providers have noted that Plaintiff’s depression is largely secondary to

the downward spiral that his life circumstances took after his real estate business failed

and he encountered severe financial reversals. See, e.g., Tr. 353 (“depression,


                                              5
          Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 6 of 18




uncontrolled due to life events.”). In that regard, Plaintiff has commented that he went

from making $80,000 per year to living in a homeless shelter. Although, Plaintiff

reportedly had some degree of depression and anxiety even before his finances

collapsed. Tr. 551 (“Patient has had a history of depression in the past but started to get

more depressed in 2008 when the real estate business started to get into trouble[.]”).

        Between 2014 and 2015, Plaintiff was jailed for seven months related to charges

of arson and criminal mischief, after he started a fire in his apartment. A report by

Emergency Medical Services (“EMS”) on the night of the fire indicates that Plaintiff

started the fire intentionally out of anger, after another tenant sprayed water on him. Tr.

436-439, 509, 643. 3 However, Plaintiff has repeatedly told other treatment providers

that the fire was accidental and that he is unsure how it started.

        Before this incident landed him in jail, Plaintiff had his belongings packed in

boxes and was planning an imminent move to State College, Pennsylvania, to return to

college and study music. Tr. 689. In that regard, Plaintiff stated that he had “incredible

music talent,” and there are other references in the record to him being a bass guitar

player. Tr. 689.

        While in jail, Plaintiff indicated that he was enraged and depressed because his

family would not post his $250 bail. Tr. 632. Plaintiff stated that he intended to live



3 On March 29, 2016, Plaintiff told an evaluating psychiatrist that he was unsure how the fire had started,
and that he had been awakened by the smell of smoke, Tr. 418, 551, but notes from the Emergency
Medical Services personnel who responded to the fire indicated that Plaintiff admitted starting the fire in
anger, and that he had snuck out of his apartment after firefighters arrived and then gotten into his car,
where he feigned unconsciousness. Tr. 436. Plaintiff was lethargic and had pinpoint pupils, suggestive
of drug use. Tr. 496. In jail, Plaintiff indicated to his therapist that his being in jail resulted from him
“losing his head with a neighbor.” Tr. 643.

                                                     6
            Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 7 of 18




independently and return to work once he was released. Tr. 632 (“I am just going to sit

here until my trial is over and go out there and do my thing. Make some money and

forget about them.”). Plaintiff further told his jail counselor that he was interested in

returning to college. Tr. 632 (“He is feeling hopeless and helpless, but not suicidal. He

has future orientation about getting out of jail and going to college.”). 4 Plaintiff also

acknowledged his dependence on valium and expressed the desire to be weaned off

the drug, though this did not happen. Tr. 632 (“I want more medications. More

antidepressants. Please take me off the valium very slowly and hit me hard with

Librium, it is going to be a rough ride.”). In that regard, a jail doctor expressed concern

about taking Plaintiff off valium, since Plaintiff had been on the drug so long, and since

the doctor feared it would cause Plaintiff’s anxiety to increase. Tr. 678 (“[Inmate] has

chronic anxiety and panic disorder. He has been on valium for years [and] has very poor

coping skills. His anxiety is better controlled on this medication [and] he might

decompensate further if I [discontinue it.]”). The doctor noted, though, that the plan

was to eventually get Plaintiff off valium. Tr. 678 (“Working on taking him off but he

might not do well on Librium due to depression.”). Jail psychiatric staff reported that

Plaintiff was “very medication seeking and ha[d] very poor coping skills.” Tr. 637.

          While in jail, Plaintiff was depressed and angry about his circumstances, which

initially caused jail staff to place him on suicide observation, but later his mental status

was otherwise judged to be normal. Tr. 629-631, 635. However, Plaintiff argued to jail

staff that his regular medications should be increased, since he had much more stress


4   Plaintiff already has an undergraduate degree.

                                                     7
          Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 8 of 18




from being incarcerated. Tr. 657, 665. Plaintiff also requested additional pain

medication after he reportedly hurt his lower back after slipping in the jail shower.

Plaintiff, though, indicated that he exercised in the jail’s gym and was able to walk over

a mile at one time. Tr. 63. Plaintiff also asked jail staff to contact his attorney to check

on the status of his SSDI application. Tr. 646.

        After Plaintiff was released from jail, he had no job, no property and no family

support, with the lack of family support being reportedly due to family members’

perception of him as a drug abuser. 5 Tr. 328, 645. Consequently, Plaintiff lived first in

a homeless shelter and then in a rooming house. Plaintiff later obtained some sales

jobs for brief periods, but he either quit them or was fired. 6

        On August 26, 2016, Plaintiff’s long-time primary care doctor, Douglas Stockman,

M.D. (“Stockman”), completed a functional capacity assessment (Tr. 702-703) indicating

that Plaintiff had lumbo-sacral-disc dessication and meningioma; that his condition was

stable but would not improve; that he was not experiencing headaches presently; that

his back pain was usually 5/10 but would increase to 9/10 when bending, twisting,

turning or lifting; that his pain would “constantly” interfere with his attention and

concentration needed to do even simple tasks; that he could rarely lift 20 pounds and

occasionally lift 10 pounds; that he was unable to walk even a single block, since he

could only walk slowly and needed to stop after 5 minutes; that he could sit, stand and




5 Plaintiff has reported feeling betrayed and abandoned by most of the people in his life. Tr. 534 (“They
are all a bunch of spiteful liars.”).
6 On March 29, 2016, Plaintiff told an evaluator that he had had six jobs since being released from jail. Tr.

32.

                                                     8
         Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 9 of 18




walk all for less than 2 hours in an 8-hour workday; that he needed to change position

frequently; that he could sit for 45 minutes at a time and stand for 10 minutes at a time;

that pain significantly impaired his daily functioning; that his conditions would result in

him missing more than 4 days of work per month; and that he had “significant

depression and anxiety.” Tr. 702-703.

       On August 29, 2016, Barbara Gawinski, Ph.D., LMPA (“Gawinski”) completed a

Mental Impairment Questionnaire. (Tr. 704-706). Gawinski stated that Plaintiff had

treated with her between January 2016 and July 2016, and had attended 17

appointments before stopping treatment. Tr. 704. Treatment notes indicate that at his

last visit with Gawinski, Plaintiff became angry with her about a political issue and then

declined to schedule any further appointments. Gawinski’s axis I diagnoses were

major depressive disorder, single episode (296.22) and anxiety disorder not otherwise

specified (300.00). Regarding the course of treatment, Gawinski stated that Plaintiff’s

mood had improved, with increased optimism and decreased irritability, but that he had

become angry, irritable, critical and hostile at their last visit. Tr. 704. Gawinski reported

the following signs and symptoms supporting her diagnoses: Anhedonia, intense and

unstable interpersonal relationships, thoughts of suicide, mood disturbance, emotional

lability, deeply ingrained maladaptive patterns of behavior, inflated self-esteem and

intrusive thoughts and persistent disturbances of mood. Tr. 704-705. Gawinski stated

that Plaintiff had marked restriction in activities of daily living, marked difficulties in

maintaining social functioning and moderate deficiencies in maintaining attention,

concentration or pace, and that he had had 3 episodes of decompensation lasting at


                                                9
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 10 of 18




least 2 weeks during the preceding 12 months. Tr. 705. Gawinski reported that Plaintiff

was unable to function outside of a highly supportive living arrangement and that he

was completely unable to function independently outside of his home. Tr. 706. Finally,

Gawinski noted that Plaintiff had demonstrated an inability to get and maintain a steady

job. Tr. 706.

       Some time after August 2013, psychologist Mary C. Grant, Ph.D. (“Grant”) wrote

an undated summary of her treatment with Plaintiff. Tr. 707-708. Granted stated that

Plaintiff had treated with her off-and-on “for brief periods over the years.” Grant stated

that in 2013 Plaintiff had been diagnosed with major depressive disorder, recurrent,

severe, without psychotic features, and personality disorder not otherwise specified with

borderline and narcissistic traits. Tr. 707. Grant indicated that she had last seen

Plaintiff for four office visits in 2013, at which time his depression and anxiety had

worsened since the prior year, and that his judgment and insight were quite limited, and

his “discomfort level had increased.” Tr. 707. Grant’s statement did not purport to

evaluate any particular functional limitations, but noted that Plaintiff had been offered a

job by his cousin. Tr. 707 (Elsewhere, the record indicates that Plaintiff was later fired

from that job).

       On October 2, 2014, Grant wrote a more-detailed disability assessment. Tr. 311-

317. Granted stated that the expected duration of Plaintiff’s condition was “indefinite”;

that he had also been treated for alcoholism and Xanax addiction; that after his realty

business failed he “began to function less well and was overwhelmed at times with

anxiety and depression”; that when last seen his attitude was “negative, desperate,


                                             10
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 11 of 18




looking for someone to support him until he got on his feet”; that his thoughts were

unrealistic, with poor judgment and planning ability; and that he appeared depressed,

tired, sad, and angry that he was “not getting a positive response from people.” Tr. 312-

313. Grant estimated that Plaintiff’s judgment and insight were “impaired” but that he

had normal attention and concentration, orientation, memory, information, and ability to

perform calculations. Tr. 314. Grant reported that Plaintiff had suicidal ideation but no

plan. Tr. 315. Grant stated that Plaintiff seemed able to perform his activities of daily

living, but that he felt too anxious and depressed to work. Tr. 315. Grant stated that

Plaintiff had “limited” abilities with regard to maintaining sustained concentration and

persistence, interacting socially and adapting. Granted, noted, for example, that

Plaintiff “had problems with others,” felt entitled to express his thoughts without

repercussions, did not deal with change and did not set realistic goals. Tr. 316. Grant

stated that she had suggested to Plaintiff that he try to get a simple job to avoid

homelessness, and that she had given him strategies for dealing with depression. Tr.

315. However, Grant indicated that Plaintiff presently lacked the mental ability to work

because he was “obsessed with his problems.” Tr. 315.

       On March 29, 2016, Plaintiff was evaluated by treating psychiatrist Michael

Privitera, M.D. (“Privitera”), who reported that Plaintiff’s mood was “anxious and

depressed,” but that his examination was otherwise normal in most respects, and that

he had above-average intelligence. Tr. 553. Privitera’s diagnosis was “major

depression, recurrent with melancholia. Rule out generalized anxiety disorder.

Personality characteristics play a role that seem amplified by depression.” Tr. 553.


                                             11
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 12 of 18




Plaintiff asked Privitera for a valium prescription, claiming that his prescription was due

to be refilled the next day, and Privitera commented that it “would be good to try to

eventually wean this down somewhat but seems like [the valium is] necessary until we

can push up his BusPar dose.” Tr. 553.

       At the time of the administrative hearing, Plaintiff was 50 years of age and had

earned a bachelor’s degree. Plaintiff’s work history primarily involved sales, particularly

as a realtor. Plaintiff had last worked earlier that year, for about six weeks as a car

salesman, but he had quit that job because it had required him to stand outside in the

cold and compete with other salesmen for customers. Tr. 48-49. Plaintiff told the ALJ

that he had been treating with Dr. Gawinski, and that she and he had agreed to take a

break and would resume treatment shortly. Tr. 51, 59. However, as discussed earlier,

that is not what Gawinski’s notes indicate. Plaintiff stated that he could walk between a

quarter mile and a half mile, and stand for a half hour. Tr. 54. Plaintiff acknowledged

that he had declined to pursue vocational training that his therapist had recommended.

Tr. 55. For daily activities, Plaintiff stated that he went on his laptop, wrote in a journal,

performed household chores, went to church, drove to appointments, and listened to

music or talk radio. Tr. 48, 56-57, 61. Plaintiff testified that he did not have problems

interacting with people, but that he was not interested in seeing people that he knew

since he was embarrassed that his life was currently a “train wreck.” Tr. 61.

       On September 26, 2016, an ALJ issued a decision finding that Plaintiff was not

disabled at any time between the alleged disability onset date (June 1, 2013) and the

date of the decision. Applying the sequential evaluation discussed earlier the ALJ


                                              12
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 13 of 18




found, at steps one, two and three, respectively, that Plaintiff was not engaged in

substantial gainful activity; that he had severe impairments (coronary artery disease,

degenerative disc disease, mood disorder with personality component, anxiety disorder

and history of polysubstance abuse in remission) and a non-severe impairment

(meningioma); and that none of the impairments, either singly or in combination, met or

medically equaled a listed impairment. Prior to reaching step four of the sequential

evaluation, the ALJ essentially found that Plaintiff had the RFC to perform medium work

with various postural and environmental limitations, and with only brief and superficial

contact with co-workers, supervisors and the public. Tr. 28. At step four, the ALJ found

that Plaintiff could not perform any past relevant work, but at step five the ALJ found,

based on testimony from a vocational expert (“VE”) in response to hypothetical

questions, that Plaintiff could perform other jobs and was therefore not disabled.

       In reaching these conclusions the ALJ discussed and evaluated the treatment

records and medical opinions quite extensively. Tr. 26-37. In finding that Plaintiff did

not meet a listed mental impairment, the ALJ noted Gawinski’s opinion but assigned it

“little to no weight,” stating that, “While the claimant does have some mental limitations,

his allegations [sic] are not to the extent alleged.” Tr. 27. The ALJ then reviewed

various evidence in the record that she maintained showed that Plaintiff had only mild

restriction in activities of daily living, moderate difficulty in social functioning, mild

difficulty in maintaining concentration, persistence or pace, and no extended periods of

decompensation. Tr. 27-28. The ALJ did not cite any medical opinion that was contrary

to Gawinski’s conclusions, nor did she mention Dr. Grant’s opinions.


                                                13
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 14 of 18




       In connection with her RFC finding, the ALJ reviewed the evidence and, with

regard to mental impairments, noted Plaintiff’s intermittent treatment history and drug-

seeking behaviors, including using apparently insincere claims of suicidal ideation to

obtain medications. Tr. 34. The ALJ also noted Plaintiff’s decision in 2015 not to seek

additional treatment after he learned that such treatment would first need to focus on

alcohol dependence. Tr. 34. The ALJ further discussed Plaintiff’s stated activities of

daily living (when not working) and found them to be “rather normal, though he reports

problems.” Tr. 34. The ALJ stated, in pertinent part:

       Overall, it does not appear that a mental (or physical) impairment
       prevented the claimant from being more active, should he wish to be.
       The claimant worked when he had an opportunity, to his credit. However,
       remaining unemployed because of a claimant’s inability to get work or
       hiring practices of employers are not factors in deciding whether a
       claimant is disabled. Finances appear to be a large impetus in this case.
       The claimant was ‘unemployed’ as opposed to disabled. The claimant
       appears to be [a] rather astute individual of above-average intelligence.
       Though he has only attempted skilled work, other work exists. Though
       the claimant has severe impairments, no evidence indicates work-
       precluding limitations for a finding of disabled under the Social Security
       Act.

Tr. 34 (citations to record omitted). The Appeals Council declined to review the ALJ’s

decision, making it the Commissioner’s final decision.

       In this action, Plaintiff asserts primarily that the RFC finding was erroneous since

the ALJ failed to properly apply the treating physician rule to the opinions of Drs. Grant

and Gawinski. On this point, Plaintiff states: “First, it was an abuse of discretion by the

ALJ to not weigh, summarize, or evaluate the opinion of Dr. Grant from October 2,

2014.” Plaintiff argues that this error was compounded by the fact that the ALJ

                                            14
         Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 15 of 18




considered Dr. Grant’s other, less detailed statement, and gave it little weight,

purportedly since it lacked the very information that was contained in the report she did

not consider. Plaintiff further contends that the ALJ did not provide sufficiently good

reasons for the weight that was given to Dr. Gawinski’s opinion, and selectively “cherry

picked” information from the treatment notes. Further, Plaintiff alleges that the ALJ

arbitrarily substituted her own opinion for that of competent medical opinion which was

not contradicted by any other medical opinion. Plaintiff argues that he has listed

impairments and that remand solely for calculation of benefits is required, since there is

no contrary evidence. 7

        Defendant disputes Plaintiff’s arguments and maintains that the ALJ’s decision is

free of reversible legal error and supported by substantial evidence

        The Court has carefully reviewed and considered the parties’ submissions and

finds, for the reasons discussed below, that the matter must be remanded to the

Commissioner for further administrative proceedings.

                                             DISCUSSION

        Plaintiff primarily contends that the ALJ erred in failing to consider Dr. Grant’s

opinion dated October 2, 2014. The Court agrees.

        Of course, as noted above, an ALJ is not required to discuss every piece of

evidence submitted, and the failure to cite specific evidence does not indicate that such


7 Pl’s. Mem. of Law at p. 25 (“[T]wo separate treating psychologists and extensive clinical findings within
the mental status examinations constitute substantial evidence meeting the requirements of both Listings
12.04 and 12.06, and Plaintiff’s motion should be granted with reversal and remand to the Commissioner
solely for the calculation of benefits.”).

                                                    15
        Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 16 of 18




evidence was not considered. Here, however, there is a further indication that the ALJ

did not consider the subject opinion.      In this regard, there were two different opinions

from Dr. Grant. The first, Exhibit 3F, was a standard, detailed, multi-page RFC

assessment form, while the second, Exhibit 18F, was a brief letter without any particular

functional assessments. Tr. 311, 707. The ALJ referenced Exhibit 18F twice, but gave

it only “limited weight” purportedly because it lacked specific functional limitations, was

based on Plaintiff’s self-reported symptoms and was not supported by Plaintiff’s

“conservative mental health treatment.” Tr. 36. Meanwhile, the ALJ did not discuss or

cite Exhibit 3F at all, which is significant since that exhibit, which opines that Plaintiff is

far more limited than what the ALJ found, sets forth specific functional limitations and

details the supporting findings upon which it was based. Consequently, there seems to

be only two possibilities: Either the ALJ failed to consider Grant’s more-detailed opinion,

Exhibit 3F, or she impermissibly “cherry-picked” by only discussing evidence from Grant

that could easily be rejected, while ignoring Grant’s more detailed statement. The

Court assumes that the ALJ did the former and not the latter.

       Defendant does not really address Plaintiff’s argument on this point. That is,

Defendant does not try to argue that the ALJ actually considered Exhibit 3F. Nor does

Defendant argue that the error was harmless due to the exhibit being redundant or

otherwise insignificant. Instead, Defendant discusses the contents of Exhibit 3F, which

the ALJ did not do, and offers arguments about the purported inadequacies of the

exhibit. Def. Memo of Law at pp. 7-8, 20-21, 24, 29. In effect, Defendant now tries to

perform the analysis of Exhibit 3F that the ALJ was required to perform. However, “[a]

                                               16
         Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 17 of 18




reviewing court may not accept appellate counsel's post hoc rationalizations for agency

action.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (citation and internal quotation

marks omitted).

        Remand is appropriate where it is shown that an ALJ failed to consider relevant

and probative evidence. Lopez v. Sec'y of Dep't of Health & Hum. Servs., 728 F.2d 148,

150–51 (2d Cir. 1984) (“We have remanded cases when it appears that the ALJ has

failed to consider relevant and probative evidence which is available to him.”). The

Court concludes that the ALJ erred in that regard and that remand is therefore required

for consideration of the overlooked evidence. 8

        The Court notes one further problem with the ALJ’s decision, which is the

assertion, quoted earlier, as follows:

        [R]emaining unemployed because of a claimant’s inability to get work or
        hiring practices of employers are not factors in deciding whether a
        claimant is disabled. Finances appear to be a large impetus in this case.
        The claimant was ‘unemployed’ as opposed to disabled.
Tr. 34. Insofar as this statement implies that the reason Plaintiff was unemployed was

because of the “inability to get work” or “the hiring practices of employers,” it is

inaccurate since it ignores the fact that Plaintiff managed to “get” many jobs during the

relevant period but was unable to keep any of them for very long. There is little if any

discussion or exploration by the ALJ of the particular circumstances that led to Plaintiff



8The Court disagrees with Plaintiff’s assertion that remand solely for calculation of benefits is required.
Despite the ALJ’s error with regard to Dr. Grant’s opinion, the record is not so clearly one-sided as to
warrant a remand solely for that purpose.

                                                     17
       Case 6:19-cv-06822-CJS Document 15 Filed 03/31/21 Page 18 of 18




losing most of those jobs, or of how, if at all, those circumstances were related to

Plaintiff’s alleged mental impairments. Consequently, the ALJ’s conclusion that Plaintiff

was unemployed as opposed to disabled needs to be better explained.

                                      CONCLUSION

       For the reasons discussed above, Plaintiff’s motion (ECF No. 8) for judgment on

the pleadings is granted, Defendant’s cross-motion (ECF No. 10) for the same relief is

denied, and this matter is remanded to the Commissioner pursuant to sentence four of

42 U.S.C. § 405(g) for further administrative proceedings consistent with this Decision

and Order.

       So Ordered.

Dated: Rochester, New York
       March 31, 2021
                                          ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                            18
